Citation Nr: 0027401	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral pterygium.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The appellant served on active duty from May 1952 to July 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in May 
1999.

It is noted that a claim seeking entitlement to service 
connection for irritated throat, emphysema and heart disease 
claimed as secondary to the use of tobacco products in 
service was adjudicated by the RO while this case was pending 
on appeal.  The RO issued a rating decision in October 1999 
which denied this claim, and notice of this rating action and 
appellate rights related thereto was furnished to the 
appellant and his representative by letter dated November 1, 
1999.  In February 2000, the appellant filed a "Statement in 
Support of Claim" in which he expressed dissatisfaction with 
the RO's denial of this claim.  The RO in turn furnished him 
a statement of the case in February 2000 in accordance with 
established appellate processing procedures, which included 
furnishing him with a VA Form 9 with instructions as to the 
proper filing procedures necessary to perfect an appeal to 
the Board.  The appellant's representative in the "Written 
Brief Presentation" of September 2000 requested the Board to 
comment on this matter, and presumably, provide the RO with 
further instructions regarding its disposition.  However, as 
this claim is neither currently developed nor certified for 
appellate review, that is, the appellant has not, as of the 
date of this decision, perfected an appeal to the Board by 
filing the furnished Form 9 or other correspondence 
containing the necessary information, see 38 C.F.R. § 20.202 
(1999), the Board will not address this claim at this time or 
instruct the RO to taken further action as it appears the RO 
properly developed the claim to the extent presently 
necessary.  The Board takes this opportunity to note that it 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).

FINDINGS OF FACT

1.  Evidence associated with the claims folder since the RO's 
prior final denial of service connection for bilateral 
pterygium in 1957 is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The appellant's claim of service connection for bilateral 
pterygium is plausible, but the RO has not obtained 
sufficient evidence for correct disposition of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the appellant's claim of entitlement to service connection 
for bilateral pterygium.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), (c) (1999).

2.  The appellant has presented a well-grounded claim of 
service connection for bilateral pterygium, but VA has not 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  However, the 
Court's decision in Winters was recently vacated by the U. S. 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) in July 2000 on the grounds that the Court exceeded 
its jurisdiction in that case by addressing de novo the issue 
of whether the claim was well grounded (the second step in 
the three-step analysis articulated in Elkins).  See Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).  Rather than remand 
the case to the Board, the Court in Winters simply applied 
the new rules from Elkins without notice to the appellant, 
and hence, he was deprived of the opportunity to present 
evidence on the well grounded claim issue before the original 
triers of fact, i.e., the RO and the Board.  Id.  The Federal 
Circuit held that the Court's jurisdiction was limited only 
to the issue before it, whether new and material evidence had 
been submitted to reopen the claim, and therefore, in light 
of the intervening change in the law resulting from the Hodge 
and Elkins rulings, the Court should have remanded the claim 
to the Board for reconsideration in light of Hodge.  Id. 
(citing Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000)).

The Federal Circuit in Winters did not, however, address a 
challenge to the three-step analysis for reopening claims 
established in Elkins in light of its holding that the Court 
had to remand the case back to the Board for a Hodge-new and 
material reconsideration.  Id.  Hence, the Elkins-three-step 
analysis for reopening claims based on new and material 
evidence remains good law that the Board is bound to apply.  
See Tobler v. Derwinski, 2 Vet. App. 8 (1991) (precedent 
decisions of courts of superior jurisdiction to Board must be 
given full force and effect immediately, even if VA appeals 
the decision).

As this case remains in appellate status, the Board will 
first consider whether new and material evidence has been 
submitted in accord with the holdings in Hodge and Elkins.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (precedent 
decisions of Court are given retroactive effect with regard 
to cases in which the administrative or judicial review 
process is not concluded).

Entitlement to service connection for bilateral pterygium was 
previously and finally denied by the RO in an unappealed 
rating decision issued in February 1957.  That decision is 
final for purposes of this claim.  38 U.S.C.A. § 7105(c) 
(West 1991).  The appellant attempted to reopen his claim on 
two prior occasions, in January 1964 and May 1987, but the 
RO's letter-dispositions on these claims are not valid for 
purposes of finality because there is no evidence that notice 
of his appellate rights was provided at the time of each 
claim's consideration.  Hence, the February 1957 rating 
decision represents the last unappealed and final decision on 
this claim.

In its rating decision of February 1957, the RO discussed the 
evidence then of record, consisting only of the service 
medical records and the report of a VA eye compensation 
examination conducted in November 1956, and concluded that 
his bilateral pterygium preexisted service and was not 
aggravated therein.  The Board notes that "pterygium" is 
defined as a winglike structure, applied especially to an 
abnormal triangular fold of membrane extending from the 
conjunctiva to the cornea or beyond.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1384-85 (28th ed. 1994); but see WEBSTER'S 
MEDICAL DESK DICTIONARY 588 (1986) (defines pterygium as "a 
triangular fleshy mass of thickened conjunctiva occurring 
[usually] at the inner side of the eyeball, covering part of 
the cornea, and causing a disturbance of vision").

Service medical records indicated that a condition described 
as "[b]ilateral pterygium not encroaching on pupillary" was 
noted on the enlistment physical examination conducted in 
April 1952.  The appellant no complaints of his eyes and 
normal visual acuity in both eyes (20/20 uncorrected) at the 
time of this examination.  However, during service, he 
experienced problems with his bilateral pterygium, requiring 
surgical removal for the left eye in April 1955 and surgical 
removal for the right eye in August 1955.  Service clinical 
reports noted that the appellant complained of watery red 
eyes and blurred vision due to this condition both prior to 
(March 1955) and after the aforementioned surgeries (October 
1995).  Nevertheless, a surgical follow-up report dated in 
September 1955 indicated that he still had 20/20 visual 
acuity.  When he was last seen for follow-up prior to service 
discharge in June 1956 it was noted that he still had 
pterygium in the left eye, but normal (20/20) visual acuity 
in both eyes.  The appellant was next examined for separation 
purposes five days later (on July 19, 1956) at which time it 
was noted that he had 20/20 visual acuity in the right eye, 
but 20/25 vision in the left eye.  The examiner stated that 
he had no loss of visual acuity, however.  No defects or 
diagnoses were reported in the corresponding box of the 
separation examination report, but in the "Notes" section 
to the clinical evaluation check-list, the examiner reported, 
"[b]ilateral pterygium encroaching on the corneas.  Have 
been operated on once before and needs it again.  He states 
they occurred while in service."

Four months later, when the appellant was examined on the VA 
eye compensation examination in November 1956, his visual 
acuity was 20/25 in both eyes and he had pterygium on the 
nasal side of each eye encroaching to five (5) millimeters 
upon the cornea.  In addition, remnants of the suture on the 
right eye from the in-service surgery was noted.  The 
diagnosis based on these findings was, "[p]terygium, each 
eye (residuals of attempt to remove)."

The RO's basis for its denial of service connection for 
bilateral pterygium in the February 1957 rating decision was 
that the operations performed in service to remove the pre-
existing pterygia alleviated a pre-service condition and 
therefore, the condition was not aggravated during service.

Evidence submitted or associated with the claims file since 
the prior denial of service connection for the pterygium 
condition included a VA hospital report which indicated that 
the appellant had excision surgeries performed for another 
recurrence of his bilateral pterygium in August 1958.  He was 
hospitalized a total of seventeen days for these surgeries 
and his visual acuity was noted as 20/20 in both eyes on the 
day of his discharge.  In addition, the RO obtained private 
and VA medical records dated in 1987 which indicated that the 
appellant was evaluated at that time for yet another 
recurrence of his bilateral pterygium at which time it was 
noted that he was complaining of decreasing visual acuity in 
both eyes, to a greater extent in the left eye.  Examination 
findings in June 1987 noted that he had 20/60 visual acuity 
in the left eye as well as a left gaze diplopia in that eye 
due to the pterygium.  His right eye had 20/20 visual acuity, 
however.  These records indicated that he was to be scheduled 
for surgery to remove the bilateral pterygium sometime 
between October 1987 and February 1988, but it appears based 
on a later-dated statement from the appellant (from June 
1996) that these procedures were never performed because 
there was too much scar tissue formation from the prior 
excision surgeries.

Additional medical records submitted or associated with the 
claims file since the prior denial of service connection for 
the pterygium condition included reports from the appellant's 
private treating physician (Dr. Welch).  A summary treatment 
report from Dr. Welch dated in August 1996 indicated that he 
treated the appellant between October 1988 and December 1995 
for bilateral pterygium, which included an excision procedure 
on a left pterygia in November 1988, and that in his opinion, 
the appellant had a "permanent vision reduction in the left 
eye due to pterygia extending into the pupillary area."  
When he last examined the appellant in December 1995, Dr. 
Welch reported that his bilateral pterygium had recurred 
again and that his best corrected visual acuity was 20/25 in 
the right eye and 20/100 in the left eye.  Moreover, Dr. 
Welch stated that he did not believe the 1995 recurrence of 
the left-eye pterygia was related to a car accident at that 
time, and that "[h]e has had multiple recurrences in both 
eyes in the past."

Additional evidence obtained by the RO in connection with 
this appeal included the report a VA eyes examination 
conducted in June 1996.  On this examination, the appellant 
was again diagnosed with recurrent bilateral pterygium and 
his visual acuity was 20/40, improved to 20/20 with glasses 
in the right eye, and 20/200, improved to 20/60 with glasses 
in the left eye.  Also, pursuant to the Board's May 1999 
remand, the RO obtained administrative and medical records 
from the Social Security Administration (SSA) which indicated 
that the appellant was awarded disability benefits from that 
agency in 1996 due to recurrent bilateral pterygium and 
hypertension.  A disability eye examination conducted for SSA 
in August 1996 noted that the appellant had decreased visual 
acuity in both eyes (20/60 uncorrected, 20/20 corrected in 
the right eye, 20/300 both uncorrected and corrected in the 
left eye) due to his pterygium condition.

With the above-cited facts for consideration, the Board will 
reopen the claim of service connection for bilateral 
pterygium.  When read together with the appellant's 
contentions on appeal, the Board concludes that the new 
evidence submitted or associated with the record since the 
prior denial of this claim is sufficiently significant that 
all the evidence must now be considered in order to fairly 
decide the merits of the claim.  In looking at the entire 
evidentiary record, and specifically the newly submitted 
reports from Dr. Welch, the Board believes that, under the 
more relaxed new and material standard set forth under Hodge 
and its progeny, this claim is now deserving of further 
consideration on the merits.

As noted above, the claim was previously denied within a 
short period after service discharge, and on the basis that 
the pre-existing condition diagnosed at enlistment as 
bilateral pterygium was not aggravated during service in 
light of ameliorating surgical procedures performed in April 
1955 and August 1955.  However, as evidentiary record plainly 
shows that the presumption of soundness at service entry as 
to the bilateral pterygium condition has been rebutted by 
clear and unmistakable evidence to the contrary, see 
38 C.F.R. § 3.304(b), the underlying merits of this case turn 
on whether the pre-existing pterygium condition was 
aggravated during service, for which there is now a more 
extensive body of medical evidence from the post service 
period addressing the disabling nature of this condition, a 
factor that must be addressed under the presumption of 
aggravation analysis, as detailed below.

Pertinent regulations provide that a pre-existing injury or 
disease will be considered to have been aggravated by 
military service when there has been an increase in the 
underlying pathology of the condition during such service, 
beyond its normal progression.  38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service; 
this includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

On this point, relevant case law from the Court holds that 
"temporary or intermittent flare-ups" during service of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  However, as there is 
no absolute rule in the statute, the regulation, or the case 
law requiring "contemporaneous clinical evidence or recorded 
history" before the presumption of soundness may be rebutted 
because, for example, a "post-service physician opinion may 
constitute requisite clear and convincing evidence" to rebut 
soundness presumption, see Adams v. West, 13 Vet. App. 453 
(2000) (citing Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000)), the Board believes that this judicially-crafted 
analysis from the Harris case may be applied with equal force 
and effect to the same kind of evidentiary considerations 
that are germane to an analysis of a claim under the 
presumption of aggravation, especially so in light of the 
language used under 38 C.F.R. § 3.306(b) where it states that 
question of aggravation must be based on "all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service."  See e.g. 
Maxson v. West, 12 Vet. App. 453 (1999) (sets forth detailed 
analysis as to the process for determining aggravation).

Hence, in view of the facts in this case, which reflect that 
the appellant had some decreased visual acuity in his left 
eye at service discharge and when examined by VA in November 
1956, together with the fact that the balance of the "new" 
post-service evidence shows further recurrences of the 
bilateral pterygium and a corresponding and apparently 
related continuing decline in his visual acuity, as reflected 
by the August 1996 medical-opinion statement of Dr. Welch and 
the SSA eye examination of August 1996, it now appears that 
the new evidence warrants reopening of the claim.  See e.g. 
Norris v. West, 11 Vet. App. 219 (1998) (citing Lee v. Brown, 
10 Vet. App. 336, 339 (1997) for the proposition that the 
"use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology," and 
therefore, "an etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words," Court found that the Board 
did not provide adequate "reasons or bases" for denying a 
claim to reopen service connection for a bilateral eye 
disability).

The Board also finds that the claim is well grounded under 38 
U.S.C.A. § 5107(a).  In this case, the medical evidence 
reflects that the appellant was treated in service for 
bilateral pterygium and that he presently has this same 
condition.  It is important to emphasize that the well 
grounded standard is a rather low threshold, see Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000) (citing well-established 
Court precedent, the Federal Circuit stated that the burden 
of persuasion to well ground a claim was "unique and 
uniquely low"), and hence, in view of the fact that evidence 
is presumed to be credible for such purposes, see King v. 
Brown, 5 Vet. App. 19, 21 (1993), the appellant has presented 
a well-grounded claim of service connection for bilateral 
pterygium.

The Board acknowledges that with this Hodge-Elkins analysis, 
it has addressed additional elements of the claim that were 
not specifically addressed by the RO, i.e., the well-grounded 
claim analysis following reopening, and therefore, it must be 
considered whether the appellant has been given adequate 
notice and opportunity to respond and, if not, whether he 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, the Board concludes that the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations, and in 
finding the claim reopened and well grounded in line with 
Elkins, has, in effect, resolved in the appellant's favor 
certain sub-issues that serve as "gatekeeping" functions in 
the claims process.  Hensley, 212 F.3d 1255 (Fed. Cir. 2000).  
Moreover, by finding the claim well grounded, any further 
challenge on this issue at the Department-level is waived, 
which hereafter accords the appellant the benefit of the duty 
to assist under 38 U.S.C.A. § 5107(a) (West 1991).  See Nolen 
v. Gober, No. 99-7173 (Fed. Cir. Aug. 1, 2000).


ORDER

To the extent of the finding that evidence submitted since 
the February 1957 rating decision constitutes new and 
material evidence sufficient to reopen and well ground the 
appellant's claim for service connection for bilateral 
pterygium, the appeal is granted.


REMAND

Having found the claim well grounded, further development of 
the medical evidence is in order.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board must point to a medical 
basis other than its own unsubstantiated opinion in support 
of the decision).  Therefore, a comprehensive VA 
ophthalmology examination should be scheduled for the purpose 
of addressing the medical relationship, if any, between any 
diagnosed disorders of the eyes and the problems the 
appellant experienced in service based on a complete review 
of all the evidence of record in addition to clinical 
findings found present on examination.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992).  The duty to assist 
includes the duty to develop the pertinent facts by 
conducting a medical examination.  38 C.F.R. § 3.159 (1999); 
see also Waddell v. Brown, 5 Vet. App. 454 (1993).

In addition, the Board finds that additional evidentiary 
development is necessary.  The statements from Dr. Welch 
indicate that the appellant received treatment for his eyes 
from 1988 to 1995, and while some of his treatment records 
are associated with the file, development should be 
undertaken to obtain any additional and more recent treatment 
records from this physician as well as from any other 
physicians who have treated him for his eye problems.  On 
this point, the Board notes that the appellant submitted a 
Form 4142 in December 1987 for records from the "Eye 
Clinic" in Portland, Oregon.  Efforts to obtain these 
records should be undertaken as well.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should attempt to obtain all 
clinical medical records which correspond 
to treatment provided to the appellant by 
Dr. Welch from 1988 to 1995, and for 
treatment at the Eye Clinic in Portland, 
Oregon, in 1987.  All correspondence, 
records or responses received to this 
inquiry should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated.  All attempts to 
obtain any available medical records from 
Dr. Welch and from the Eye Clinic should 
be documented in the claims folder.

2.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
any additional VA and non-VA health care 
providers who treated him since his 
discharge from the service for his eye 
problems, other than the evidence he has 
submitted to date in support of his 
claim.  Identified VA records should be 
obtained pursuant to established 
procedures.  Regarding private-source 
records, after obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of treatment records 
identified by the appellant which have 
not been previously secured.  Efforts to 
obtain any records of treatment should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

3.  Upon completion of the evidentiary 
development, the RO should schedule the 
appellant for a VA ophthalmology 
examination.  All necessary tests and 
studies should be conducted.  In 
conjunction with a thorough review of the 
evidence in the claims folder, including 
the service medical records, and with the 
findings noted on the examination, the VA 
ophthalmologist should determine whether 
the appellant has any diagnosed 
disorder(s) of the eyes, and if so, 
render an opinion addressing whether such 
disorder(s) are related to his military 
service and the problems he experienced 
with his eyes therein.

In addition, if the medical history and 
clinical findings found on examination 
confirm that any diagnosed disorder of 
the eyes pre-existed the appellant's 
active duty service, the examining VA 
ophthalmologist should provide a medical 
opinion addressing whether any related 
complaints and treatment provided during 
his period of active duty service 
constituted an aggravation or worsening 
of his condition (i.e., whether any 
disease worsened beyond its normal 
progression during that period of active 
duty).  In this regard, the examiner 
should state whether it is as least as 
likely as not that the bilateral 
pterygium condition noted at service 
enlistment underwent a permanent increase 
in severity during service beyond its 
normal progression based on all the 
evidence of record pertaining to the 
manifestations of the disability prior 
to, during and subsequent to service.  In 
rendering his/her opinion, the examiner 
should comment on the medical-etiological 
veracity of the statement made by 
Dr. Welch in August 1996 regarding 
permanent vision reduction due to the 
pterygium condition.
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report, this should be 
noted in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/medical 
opinion reports to ensure that they are 
in compliance with the directives of this 
REMAND.

The RO should specifically review these 
reports to determine if they meet the 
requirements specified above.  If a 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999).  Remand instructions 
of the Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law for 
claims found to be well grounded.  Cf. 
Roberts v. West, 13 Vet. App. 185 (1999) 
(Court distinguished Stegall v. West, 11 
Vet. App. 268 (1998) on the facts, 
holding that VA had no duty to assist the 
appellant, to include additional action 
by the Board to enforce its remand order, 
because the claim was not well grounded).

5.  Upon completion of the above, the RO 
should readjudicate the perfected appeal 
of the claim of service connection for 
the bilateral pterygium disorder, with 
consideration given to all of the 
evidence of record.  The readjudication 
of the claim must be on a de novo basis 
as the claim has been found reopened and 
well grounded.  The RO should carefully 
consider the benefit of the doubt rule, 
and in this regard, if the evidence is 
not in equipoise the RO should explain 
why.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).  If the decision 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



